Title: To Thomas Jefferson from Anderson Warfield, 27 December 1825
From: Warfield, Anderson
To: Jefferson, Thomas


Honorable Sir
Baltimore
Decemb. 27th 1825
I find by the naval chronicle vol. 1st page 389—under the head of “list of Officers retained in the navy after the peace establishment of 3d March 1801..” I was retained as one of the Surgeons and stood 4th on the list.. and when the arrangements was made, I was upon duty on board the United States Ship Maryland in France, which carried over Mr John Dawson with the Treaty of Peace between the two Countries: upon the homeward voyage a very trifling misunderstanding occurred between Captain Rodgers and myself.. which I had always reasons to believe, caused him to make some representations to Mr Robt Smith. the then Secretary of the Navy.. who wrote to me a letter of dismissal.. dated about the 1st of September 1801. by which I was removed from the service and have continued so ever since: and untill I saw the Naval Chronicle above quoted, did not know I had been retained under the law of 1801—: my name I find stands there to this day recorded as one of the Surgeons retained in Service: excuse me venerable Sire, when I enquire of you.. did you give the order after the arrangement of the peace establishment in the Spring of 1801 for my dismissal.. or had Mr Smith upon the mere representation, or misrepresentation of Captain Rodgers. or any other person, the power to dismiss me other than the President.. after my name had been legally registered as one of the retained Surgeons:—to the great mortification of my feelings, and to the feelings of my family and friends.. who had been alike the friends of yourself and Mr Smith.. under a firm persuasion my illustrious countryman, your candour and goodness of heart, would always prompt you to stand ready to sooth wounded feelings, and do an Act of Justice, I have taken the liberty to write to you for the above information!. at the same time suffer me Sir, to embrace this opportunity the first in my life, to offer to you my unfeigned assurances of the high consideration in which I hold your Public and private worth?. and that you may be long spared the ornament of your  Countrys greatness?.I have the honor to be with the highest Consideration your most obedt svtAnderson Warfield—